
	
		I
		112th CONGRESS
		1st Session
		H. R. 497
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Latta (for
			 himself, Mr. McClintock,
			 Mr. Lewis of California,
			 Mr. Austria,
			 Mr. Burton of Indiana,
			 Mr. Scalise,
			 Mr. Rogers of Kentucky,
			 Mr. Calvert,
			 Mr. Jones,
			 Mr. Daniel E. Lungren of California,
			 Mr. Wolf, Mr. Frelinghuysen, Mr. Grimm, Mr.
			 Chabot, Mr. Crawford,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Issa, Mr. Fleming, Mr.
			 Herger, Mr. Wilson of South
			 Carolina, Mr. Roe of
			 Tennessee, Mr. Brady of
			 Texas, Mrs. Blackburn,
			 Mr. Marchant,
			 Mr. Flores,
			 Mr. Lamborn, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of Ronald Wilson Reagan, the 40th President of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Ronald Reagan Commemorative Coin Act
			 of 2011 .
		2.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 gold
			 coinNot more than 50,000 $5
			 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinNot more than 300,000 $1
			 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			3.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act
			 shall—
					(A)bear an image of former President Ronald
			 Wilson Reagan and a reference to his 100th birthday in 2011 on the obverse
			 side; and
					(B)bear a design on
			 the reverse side that is similar to the depiction of an American eagle carrying
			 an olive branch, flying above a nest containing another eagle and
			 hatchlings.
					(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2017; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)Design
			 selectionThe design for the coins minted under this Act shall
			 be—
				(1)selected by the
			 Secretary, after consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Commemorative Coin Advisory Committee.
				4.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of
			 the United States Mint may be used to strike any particular quality of the
			 coins minted under this Act.
			(c)Commencement of
			 issuanceThe Secretary may
			 issue coins minted under this Act beginning on January 1, 2017, except that the
			 Secretary may initiate sales of such coins, without issuance, before such
			 date.
			(d)Termination of
			 minting authorityNo coins
			 shall be minted under this Act after December 31, 2017.
			5.Sale of coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 6(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				6.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, the proceeds from the surcharges received by the Secretary
			 from the sale of coins issued under this Act shall be paid promptly by the
			 Secretary to the Army Emergency Relief to be used by the Army Emergency Relief
			 for the purposes of providing financial assistance to any of the following
			 individuals:
				(1)An individual who is an Army active duty
			 soldier, single or married, or a dependent of such a soldier.
				(2)A member of the Army National Guard or Army
			 Reserve on continuous active duty under title 10, United States Code, for more
			 than 30 consecutive days, or a dependent of such a member.
				(3)A soldier retired from active duty because
			 of longevity or physical disability, including any Army National Guard or Army
			 Reserve soldier who is in receipt of Army retired pay, or any authorized
			 dependent of such soldier.
				(4)A
			 surviving spouse or dependent child of a soldier who died while on active duty
			 or after retirement.
				(c)AuditsThe Army Emergency Relief shall be subject
			 to the audit requirements of section 5134(f)(2) of title 31, United States
			 Code, with regard to such funds.
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
